TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00794-CR



                                       Fred Yazdi, Appellant

                                                   v.

                                   The State of Texas, Appellee


  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
       NO. 12-0204-K26, HONORABLE BERT RICHARDSON, JUDGE PRESIDING



                                              ORDER

PER CURIAM

                Fred Yazdi filed his notice of appeal on November 26, 2013, and the reporter’s record

was due to be filed on May 29, 2014, after this Court granted the court reporter’s request for two

extensions of time. The record has not been filed, and the court reporter requests a third extension

of time to complete the record. Court reporter Ellaine Forester is ordered to file the reporter’s record

no later than June 30, 2014. See Tex. R. App. P. 37.3(a)(2).

                It is ordered June 2, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose

Do Not Publish